Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. KR10-2019-0019178, filed on 02/19/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021, 07/08/2020 and 02/19/2020 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 8, 10-12, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leong et al. (US 2018/0181568 A1) hereinafter Leong.
Regarding Claim 1, Leong teaches an electronic device (fig.2; electronic devices) comprising: a camera (Para.0039; camera); a memory (fig.1; Para.0033 and 0039; memory); a display (Para.0032-0033; display); and a processor (Para.0033; processors), wherein the processor is configured to: based on an input for executing a camera application being received (fig.3; Para.0049), identify first images shot within a region of a set range from a location of the electronic device from among a plurality of images based on location information of the plurality of images stored in the memory or an external electronic device (fig.3-4; Para.0049-0051; panoramic images are captured with time and location of a region and stored in the memory); select at least one second image from the first images based on a priority of each of the first images (fig.3-4; Para.0039; 0041; select image from the panoramic images which can be based on time or location); and while displaying a preview image obtained through the camera on the display (fig.3-4; display images), display a visual object comprising a thumbnail image corresponding to the at least one second image on the display by overlaying the visual object on the preview image (fig.3-4; Para.0039; 0041; select image from the panoramic images which can be based on time or location).  

Regarding Claim 2, Leong teaches the electronic device of claim 1, wherein the processor is further configured to: identify the priority of each of the first images based 

Regarding Claim 8, Leong teaches the electronic device of claim 1, wherein the processor is further configured to: receive a user input on the visual object (fig,2; user such as 220); extract an object included in the at least one second image in response to the user input (Para.0043; objects on the images); and - 58 -DOCKET NO. SAMS06-19344PATENT while displaying the preview image obtained through the camera on the display (fig.4), display the object on the display by overlaying the object on the preview image (fig.4; the 402 is overlaying the preview image on the display).  

Regarding Claim 10, Leong teaches the electronic device of claim 1, wherein the processor is further configured to: receive a user input on the visual object (fig,2; user such as 220); in response to the user input, generate a screen for displaying the at least one second image (fig.3-4; display images); and display the generated screen on the display (fig.3-4; display images from the preview images or thumbnails images).  

Regarding Claim 11, Leong teaches the same reason as Claim 1.

Regarding Claim 12, Leong teaches same reason as claim 2.

Regarding Claim 19, Leong teaches same reason as claim 8.

Regarding Claim 20, Leong teaches same reason as claim 10.

Allowable Subject Matter
Claims 3-7, 9, 13-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claims 3 and 13 which specifically comprises the following features in combination with other recited limitations:
-- the processor is further configured to identify that a priority of at least one image in which place information included in the image information is included in a place wish list of a user of the electronic device from among the first images is higher than priorities of other images in which the place information included in the image information is not included in the place wish list of the user.  

The prior art fails to teach Claims  4 and 14 which specifically comprises the following features in combination with other recited limitations:-- the processor is further configured to: identify face tag information included in the image information of each of the first images; identify a graph indicating a relationship of persons based on the identified face tag information; and identify that a priority of an image comprising face tag information regarding a person indicated by a center node of 

The prior art fails to teach Claims 5 and 15 which specifically comprises the following features in combination with other recited limitations:
--the processor is further configured to: identify story type information included in the image information of each of the first images; identify a number of story types set for the first images based on the identified story type information; and identify that a priority of an image set to have a story type that is most identified from among the story types is higher than priorities of images set to have other story types.

The prior art fails to teach Claims 6 and 16 which specifically comprises the following features in combination with other recited limitations:
--the processor is further configured to: identify a number of times of viewing of the image included in the image information of each of the first image; and identify that a priority of an image that is viewed a larger number of times than another image is higher than a priority of the other image.

The prior art fails to teach Claims 7 and 17 which specifically comprises the following features in combination with other recited limitations:
--the processor is further configured to: based on a number of the at least one second image exceeding a pre-set number, select a number of third images smaller than or equal to the pre-set number from among the at least one second image based on context information (Para.0044; different sequence of images); and while displaying the 

The prior art fails to teach Claims 9 and 18 which specifically comprises the following features in combination with other recited limitations:-- the processor is further configured to: based on the object included in the at least one second image indicating a person, identify an object indicating a person from among objects included in the preview image obtained through the camera; and while displaying the preview image obtained through the camera on the display, display the object included in the at least one second image on the display by overlaying the object to be adjacent to the object indicating the person included in the preview image.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698                                                                                                                                                                                                        
FAYEZ A. BHUIYAN
Examiner
Art Unit 2698